      Case 2:20-cv-01171-CJB-DPC Document 15 Filed 08/12/20 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   DONNIE SMITH                                         CIVIL ACTION

   VERSUS                                               20-1171

   MARQUETTE                                            SECTION: “J” (2)
   TRANSPORTATION
   COMPANY, LLC


                                ORDER & REASONS

      Before the Court are a Motion to Transfer (Rec. Doc. 7) filed by Defendant

Marquette Transportation Company, LLC (“Marquette”) and a Motion to Dismiss

(Rec. Doc. 8) filed by Plaintiff Donnie Smith. Both motions are opposed (Rec. Docs.

12, 13). Having considered the motions and memoranda, the record, and the

applicable law, the Court finds that Plaintiff’s Motion to Dismiss should be

GRANTED and Marquette’s Motion to Transfer should be DENIED AS MOOT.

                  FACTS AND PROCEDURAL BACKGROUND

      This litigation arises from injuries allegedly sustained by Plaintiff while

employed by Marquette as a deckhand aboard the M/V CORPUS CHRISTIE. On or

about July 24, 2019, the CORPUS CHRISTIE collided with the FPMC 29 in the

Houston Ship Channel. Plaintiff contends that he sustained injuries to his neck, back,

and shoulder as a result of this collision.

      Plaintiff originally filed suit in this Court on April 10, 2020. Marquette

answered and filed a third-party demand against the FPMC 29 and its owners,

Formosa Plastics Marine Corp. and FMPC Formula Marine Corp. Marquette then
          Case 2:20-cv-01171-CJB-DPC Document 15 Filed 08/12/20 Page 2 of 5



filed the instant Motion to Transfer Venue to the Southern District of Texas. Plaintiff

opposes the motion and instead moved to dismiss this action under Federal Rule of

Civil Procedure 41(a)(2).

                                PARTIES’ ARGUMENTS

          Marquette argues that transfer is appropriate under 28 U.S.C. § 1404(a)

because this action could have originally been filed in the Southern District of Texas,

Plaintiff and two additional crew members of the CORPUS CHRISTIE reside in

Texas, and Plaintiff obtained medical treatment in the Southern District of Texas.

Additionally, Marquette asserts that the Third-Party Defendants are subject to

personal jurisdiction in the Southern District of Texas but not in this Court.

          Plaintiff contends that none of the relevant factors outweigh the deference

given to his choice of forum. Accordingly, Plaintiff requests that the Court dismiss

this action without prejudice so he can refile his lawsuit in a Texas court of hi s

choosing; Plaintiff evidently filed a complaint in Harris County District Court the

same day he filed his motion to dismiss.1

          Marquette urges the Court to deny Plaintiff’s motion to dismiss because it will

be prejudiced by the dismissal and while the prejudice can be reduced if the Court

imposes conditions on the dismissal, it cannot be eliminated altogether. Marquette’s

first concern is that Plaintiff would refile in a Louisiana state court (notwithstanding

the pending Harris County action), preventing it from joining the Third-Party

Defendants, and therefore requests that dismissal be conditioned on Plaintiff not



1   (See Rec. Doc. 13-1).


                                             2
      Case 2:20-cv-01171-CJB-DPC Document 15 Filed 08/12/20 Page 3 of 5



filing suit against it in Louisiana state court. Second, Marquette asserts it will be

prejudiced if forced to litigate in state court because it will be deprived of procedures

to tender the Third-Party Defendants to Plaintiff under Rule 14(c) and to arrest the

FPMC 29 and will have to file a separate proceeding to accomplish the latter.

Similarly, Marquette contends it will have to file a separate federal action if Plaintiff

pursues state court litigation to preserve its limitation of liability defense.

      Finally, Marquette proposes that the Court grant its motion to transfer while

leaving Plaintiff’s motion to dismiss pending, so that the court in the Southern

District of Texas can resolve the vessel seizure and limitation of liability issues and

determine the appropriate conditions to attach to the granting of the motion to

dismiss.

                                 LEGAL STANDARD

      Under circuit precedent, a district court should freely grant a motion for

voluntary dismissal unless it finds the nonmoving party “will suffer some plain legal

prejudice other than the mere prospect of a second lawsuit.” Hyde v. Hoffmann-La

Roche, Inc., 511 F.3d 506, 509 (5th Cir. 2007); Elbaor v. Tripath Imaging, Inc., 279

F.3d 314, 317 (5th Cir. 2002). “Legal prejudice has been defined as ‘prejudice to some

legal interest, some legal claim, [or] some legal argument.’” Espinoza v. Nacher Corp.,

No. 07-051, 2007 WL 1557107, at *2 (E.D. Tex. May 24, 2007) (quoting Westlands

Water Dist. v. United States, 100 F.3d 94, 97 (9th Cir. 1996)). For example, courts

have found legal prejudice to exist where dismissal might result in a defendant’s loss

of a potentially viable defense. Hyde, 511 F.3d at 509; United States ex rel. Matthews




                                            3
      Case 2:20-cv-01171-CJB-DPC Document 15 Filed 08/12/20 Page 4 of 5



v. HealthSouth Corp., 332 F.3d 293, 297 (5th Cir. 2003) (citing Elbaor, 279 F.3d at

318). Likewise, a defendant’s loss of significant time, effort, or expense in preparing

for trial can also constitute legal prejudice. United States ex rel. Doe v. Dow Chem.

Co., 343 F.3d 325, 330 (5th Cir. 2003). If granting the motion will cause plain legal

prejudice, a court may deny the motion outright or grant it with conditions that will

cure the prejudice. Elbaor, 279 F.3d at 317-18.

                                   DISCUSSION

      The Court finds that Marquette has failed to establish plain legal prejudice.

Contrary to Marquette’s belief, limitation of liability may be raised as an affirmative

defense in a state court action. Graham v. Offshore Specialty Fabricators, Inc., 09-

117, p. 7 n. 6 (La. App. 1 Cir. 1/8/10), 37 So. 3d 1002, 1010 n. 6; see also Brown Sims,

P.C. v. L.W. Matteson, Inc., 594 S.W.3d 573, 582-83 (Tex. App. 2019). None of its other

arguments demonstrate that it would suffer prejudice to a legal interest, claim, or

argument. See Espinoza, 2007 WL 1557107 at *2. Because Marquette also has not

presented any evidence of abuse by Plaintiff, the Court concludes that Plaintiff’s

motion to dismiss should be granted. See Elbaor, 279 F.3d at 317; see also

Ikospentakis v. Thalassic S.S. Agency, 915 F.2d 176, 178 (5th Cir. 1990) (“That

plaintiff may obtain some tactical advantage over the defendant in future litigation

is not ordinarily a bar to dismissal.”). For these same reasons, the Court rejects

Marquette’s proposal to transfer this action while the motion to dismiss remains

pending, because another district court would also be compelled to grant Plaintiff’s

motion absent new developments.




                                           4
    Case 2:20-cv-01171-CJB-DPC Document 15 Filed 08/12/20 Page 5 of 5



                               CONCLUSION

     Accordingly,

     IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss (Rec. Doc. 8)

is GRANTED, and Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

     IT IS FURTHER ORDERED that Marquette’s Motion to Transfer (Rec.

Doc. 7) is DENIED AS MOOT.

     New Orleans, Louisiana, this 12th day of August, 2020.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE




                                       5
